DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 12/13/2021, with respect to the rejection of claims 1-3, 5-14, and 16-21 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-14, and 16-21 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-3, 5-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An interposer comprising: an interposer body; first and second lower conductive patterns spaced apart from each other on a lower surface of the interposer body; and first and second upper conductive patterns spaced apart from each other on an upper surface of the interposer body, wherein the first and second upper conductive patterns comprise first and second conductive layers spaced apart from each other on the upper surface of the interposer body, and third and fourth conductive layers disposed on the first and second conductive layers, respectively, wherein the third and fourth conductive layers have thicknesses of 20 m or less, respectively, wherein a number of layers in one of the first and second lower conductive patterns is less than a number of layers in one of the first and second upper conductive patterns, wherein areas of the third and fourth conductive layers are smaller than areas of the first and second conductive layers, respectively, and wherein the first and second conductive layers and the third and fourth conductive layers include a same material.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein a number of layers in one of the first and second lower conductive patterns is less than a number of layers in one of the first and second upper conductive patterns, wherein areas of the third and fourth conductive layers are smaller than areas of the first and second conductive layers, respectively, and wherein the first and second conductive layers and the third and fourth conductive layers include a same material” in combination with the other claim limitations. 

Regarding independent claim 7, the prior art fails to teach or suggest, alone or in combination:
An interposer comprising: an interposer body; first and second lower conductive patterns spaced apart from each other on a lower surface of the interposer body; first and second upper conductive patterns spaced apart from each other on an upper surface of the interposer body; and a plating layer on surfaces of the first lower conductive pattern, the first upper conductive pattern, the second lower conductive pattern, and the second upper conductive pattern, wherein the first and second upper conductive patterns comprise first and second conductive layers spaced apart from each other on the upper surface of the interposer body, and third and fourth conductive layers disposed on the first and second conductive layers, respectively, wherein the third and fourth conductive layers have thicknesses of 20 m or less, respectively, and wherein a number of layers in one of the first and second lower conductive patterns is less than a number of layers in one of the first and second upper conductive patterns.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a plating layer on surfaces of the first lower conductive pattern, the first upper conductive pattern, the second lower conductive pattern, and the second upper conductive pattern” in combination with the other claim limitations. 

Regarding independent claim 12, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: a multilayer capacitor including a capacitor body and first and second external electrodes respectively disposed on both ends of the capacitor body; and an interposer including an interposer body and first and second external terminals respectively disposed on both ends of the interposer body, wherein the first and second external terminals of the interposer comprise: first and second lower conductive patterns spaced apart from each other on a lower surface of the interposer body; and first and second upper conductive patterns spaced apart from each other on an upper surface of the interposer body, and connected to the first and second external electrodes, respectively, wherein the first and second upper conductive patterns comprise first and second conductive layers spaced apart from each other on the upper surface of the interposer body, and third and fourth conductive layers disposed on the first and second conductive layers, respectively, wherein areas of the third and fourth conductive layers are smaller than areas of the first and second conductive layers, respectively, and wherein the electronic component further comprises: a first conductive bonding agent disposed between the first upper conductive pattern and the first external electrode; and a second conductive bonding agent disposed between the second upper conductive pattern and the second external electrode.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein areas of the third and fourth conductive layers are smaller than areas of the first and second conductive layers, respectively, and wherein the electronic component further comprises: a first conductive bonding agent disposed between the first upper conductive pattern and the first external electrode; and a second conductive bonding agent disposed between the second upper conductive pattern and the second external electrode” in combination with the other claim limitations.

Cited Prior Art
ISHIKAWA et al (US 2016/0007446) discloses that a length of each of the first and second upper conductive patterns (Fig. 6, L22) in a 20longitudinal direction (Fig. 6, left and right) of the interposer (Fig. 6, 21) is 0.450 to 0.600mm (0.5mm [0052]).
NISHIMURA (US 2017/0280564) teaches relevant art in Fig. 1.
Yamazaki et al (US 2009/0065921) teaches relevant art in [0033].
PARK et al (US 2016/0205769) teaches relevant art in Fig. 3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848